Citation Nr: 0328166	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  03-01 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for nasal 
obstruction of the left nostril.

2.  Entitlement to compensation for a bilateral ear disorder, 
as a result of septoplasty surgery, pursuant to 38 U.S.C. 
§ 1151 (2002).

3.  Entitlement to compensation for chronic laryngitis, as a 
result of septoplasty surgery, pursuant to 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to April 
1973.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the above claims.  

In April 2003, the veteran provided oral testimony at a video 
conference hearing over which the undersigned Acting Veterans 
Law Judge presided, a transcript of which has been associated 
with the veteran's claims file.

The Board notes that the issues on appeal previously included 
entitlement to service connection for a bilateral ear 
disorder listed as result of septoplasty surgery and for 
chronic laryngitis, as a result of septoplasty surgery.  
However, review of the veteran's claims folder reveals that 
these issues are predicated on disorders manifested as a 
result of treatment at a VA facility and not directly related 
to the veteran's period of active service.  As such, the 
issues have been restated as set forth above.

The issues of entitlement to compensation for a bilateral ear 
disorder and chronic laryngitis, each as a result of 
septoplasty surgery, pursuant to 38 U.S.C. § 1151, shall be 
addressed in the Remand portion of this decision. 




FINDINGS OF FACT

1.  The RO determined that new and material evidence had not 
been received to reopen the veteran's claim of entitlement to 
service connection for a nasal obstruction of the left 
nostril by rating action dated in August 1999.  He failed to 
appeal this determination.

2.  Evidence submitted since the August 1999 RO decision does 
not bear directly and substantially upon the issue at hand, 
is either duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a nasal obstruction of the left nostril.


CONCLUSIONS OF LAW

1.  The unappealed August 1999 RO decision wherein the RO 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a nasal obstruction of the left 
nostril is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2002).

2.  The evidence received following the final August 1999 RO 
decision is not new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him as to 
whether he or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the March 2002 rating decision and the 
December 2002 Statement of the Case (SOC).  He was 
specifically told about the requirements to establish a 
successful claim, and of the reasons that the evidence in his 
case was inadequate.  The veteran was further informed of 
which information and evidence he was to provide to VA and of 
which information and evidence VA would obtain on his behalf 
by means of the foregoing correspondence, as well as a 
January 2002 letter from the RO.  See Quartuccio, 16 Vet. 
App. 183.  Therefore, VA has no outstanding duty to inform 
him that any additional information or evidence is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's available private 
medical treatment records.  There is no indication of 
relevant available medical records that the RO failed to 
obtain.

Assistance also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a  claim, however, 
in an application to reopen a previously denied claim, a VA 
examination need not be provided until a previously denied 
claim has been reopened with new and material evidence.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c) 
(2002).

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  Under subsection (b), 
it further provides that if such information or evidence is 
not received by VA within one year from the date of VA's 
notice to the claimant under 38 U.S.C.A. § 5103(a), no 
benefit may be paid or furnished by reason of the claimant's 
application.  One of the regulations promulgated by VA to 
implement the Veterans Claims Assistance Act of 2000 (VCAA) 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one-year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one-year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003). 

In the present case, the RO informed the veteran in the 
January 2002 letter that it would be to the veteran's benefit 
to submit any additional evidence as soon as possible.  The 
RO did not inform the veteran that the additional evidence 
should have been submitted within one year from the date of 
the letter.  However, the veteran responded to the letter in 
February 2002, indicating that he had no additional medical 
evidence to provide.  Therefore, the Board finds that there 
is no prejudice to the appellant as a result of any legal 
deficiency in the VCAA notice furnished pursuant to the 
invalidated regulation and that no useful purpose would be 
served by further delaying appellate review to provide 
corrected notice that the appellant has one year to provide 
additional information or evidence.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an determination of the veteran's claim on 
the merits. 


II.  Finality/New and Material Evidence

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed. Reg 45620 (2001). Those provisions are 
only applicable to claims filed on or after August 29, 2001.  
As the veteran's claim of new and material evidence was 
received on September 10, 2001, the new regulatory criteria 
are applicable.

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  A veteran will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. 38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306 (2002).  It is the Secretary's burden 
to rebut the presumption of in-service aggravation.  See 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991). 

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
no diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2002).

The RO initially denied the veteran's claim of entitlement to 
service connection for a nasal obstruction of the left 
nostril by rating action dated in July 1973.  The RO 
determined that the veteran's nasal obstruction, which was 
existed prior to his entrance into service, was a congenital 
or developmental abnormality and was not shown to have been 
aggravated by his period of active service.  The veteran did 
not appeal this decision, thus it became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).  

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  "New" evidence is defined as evidence 
not previously submitted to agency decision-makers. 
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2002).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Laypersons are capable of testifying as to symptoms, but not 
as to the proper diagnosis or date of onset or cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation, or in this 
case, of aggravation of a preexisting disease, cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

Pursuant to renewed claims filed by the veteran, by rating 
actions dated in April 1992, October 1992, and August 1999, 
the RO determined that new and material evidence had not been 
received to reopen his claim of entitlement to service 
connection for a nasal obstruction of the left nostril.  The 
veteran did not appeal these decisions, and thus they became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2002).  

At the time of the August 1999 decision, the evidence showed 
that the veteran had reported a history of stuffy nose prior 
to his entrance into service.  Service medical records were 
negative as to the onset or aggravation of an obstruction of 
the left nostril and as to trauma relative to such condition.  
The evidence of record also included a VA examination report 
dated in June 1973 which showed a deflected nasal septum; VA 
hospital and outpatient treatment records dated from October 
1973 to December 1973, which showed that the veteran 
underwent elective septoplasty for a deviated nasal septum 
and that he had denied any specific trauma to the nose but 
related a five-year history of breathing difficulty; a letter 
from J. E. Spier, M.D., dated in March 1992, which provided 
an impression of post-operative status, septoplasty without 
evidence of significant mechanical obstruction; and an 
outpatient treatment record from Rio Grande HMO, El Paso, 
Texas, dated in February 1995, which showed that the veteran 
reported hitting his nose during service, undergoing 
septoplasty in 1973, and having continued nasal congestion 
and recurrent bleeding.

As the medical evidence of record failed to show that the 
veteran's pre-existing nasal obstruction of the left nostril 
had been aggravated by his period of active service, the RO 
concluded new and material evidence with which to reopen his 
claim had not been received.

The evidence received subsequent to August 1999 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

VA outpatient treatment records dated from July 1999 to May 
2002 show that the veteran was treated for otitis media and 
seasonal allergic rhinitis.

During his April 2003 video conference hearing, the veteran 
testified that he did, in fact, have a nasal obstruction that 
existed prior to his entrance into service, but that he 
aggravated the obstruction when he sustained trauma to his 
nose from a coaxial cable during his period of active 
service.  He indicated that he also cut his upper lip in this 
incident, which is reflected by the service medical records, 
but that only treated his nose with a cotton ball.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for nasal obstruction of the left nostril.

The VA outpatient treatment records dated from July 1999 to 
May 2002 submitted by the veteran, although not previously of 
record, do not by themselves or when considered with previous 
evidence of record, relate to the fact that he had a 
congenital or developmental disorder that existed prior to 
service and which was not aggravated therein.  The Court has 
held that additional evidence, which consists of records of 
post-service treatment that do not indicate that a condition 
is service-connected, is not new and material.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993).

The Board has considered the veteran's numerous statements 
and testimony which have been associated with his claims 
file.  Although presumed to be true, see Justus, they are 
repetitive of previous statements made to physicians and 
others which were previously considered by the RO, and are 
therefore not new.  Moreover, there is no evidence that the 
veteran possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Espiritu, 2 Vet. App. at 494.

Lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  See Moray, 5 Vet. 
App. 211; Routen, 10 Vet. App. at 186 (lay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. § 5108).  Accordingly, in addition to not being new, 
the veteran's statements and annotations are not material to 
the issue.

The veteran has not presented any new evidence which bears 
directly and substantially upon the specific matter under 
consideration-here, in-service aggravation.  The recently 
submitted evidence is either merely cumulative of previously 
submitted evidence or not so significant that it must be 
addressed in order to fairly decide the merits of the claim.  
Accordingly, such evidence does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

Accordingly, the Board finds that the evidence received 
subsequent to the August 1999 RO decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for nasal obstruction of 
the left nostril.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).


ORDER

New and material evidence not having been submitted, the 
appeal is denied.


REMAND

The veteran seeks compensation under 38 U.S.C.A. § 1151, 
claiming that he sustained additional bilateral ear 
disability and chronic laryngitis as a result of an October 
1973 surgical procedure performed at the Albuquerque, New 
Mexico, VA Medical Center (VAMC) wherein the he underwent an 
elective septoplasty.  In April 2003, he testified that as a 
result of the septoplasty, he developed symptoms associated 
with his ear and throat which have continued since the 1973 
surgery.

As a preliminary matter, it is noted that because the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 was 
filed after October 1, 1997, the current version of that 
statute and its implementing regulations are applicable.  See 
VA O.G.C. Prec. Op. No. 40- 97, 63 Fed. Reg. 31263 (1998).

These provisions provide that compensation shall be awarded 
for a qualifying additional disability in the same manner as 
if such additional disability or death were service-
connected.  A disability is a qualifying additional 
disability if it was not the result of the veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

Regardless, compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered. 38 C.F.R. § 3.358(c)(3) (2002).

The evidence in this case includes records from the 
Albuquerque, New Mexico VAMC which show that in October 1973, 
the veteran underwent a septoplasty.  A VA outpatient 
treatment record dated in July 1999 shows an assessment of 
seasonal allergic rhinitis.  A VA outpatient treatment record 
dated in March 2002 shows an assessment of bilateral otitis 
media.

The veteran, however, has not undergone a VA examination for 
his asserted bilateral ear and laryngitis disabilities.  
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  As such, the veteran should be afforded a VA 
examination in order to obtain an appropriate opinion.

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§§ 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Such notice should include the proviso 
that any 
additional information or evidence 
required to 
substantiate the claim be submitted to VA 
within one year from the date of VA's 
notice to the claimant under 38 U.S.C.A. 
§ 5103(a).  See Paralyzed Veterans of 
America, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003). 

2.  Ask the veteran to provide a list of 
all VA and non-VA health care providers 
that have treated him for a bilateral ear 
disorder and chronic laryngitis since his 
separation from service.  Obtain records 
from each health care provider he 
identifies that are not already of 
record.

3.  After the above development has been 
completed and all available records have 
been received and associated with the 
claims file, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
the appropriate specialist(s).  The 
claims file and a separate copy of this 
Remand must be made available to and 
reviewed by the doctor prior and pursuant 
to conduction of the examination(s).  The 
doctor must annotate the examination 
report(s) that the claims file was in 
fact reviewed in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

The examiner(s) is asked to provide an 
opinion as to whether it is as likely as 
not (a 50% chance or greater) that the 
veteran sustained any additional 
disability which resulted in a bilateral 
ear disability and chronic laryngitis as 
a result of the October 1973 surgical 
procedure.  If the examiner(s) concludes 
that the veteran has additional 
disability(ies), he or she should provide 
an opinion as to whether the proximate 
cause of the additional disability was 
(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the surgical treatment 
or (B) an event not reasonably 
foreseeable.

4.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  Specific attention is directed to 
the examination report(s).  Ensure that 
the medical report(s) is complete and in 
full compliance with the above 
directives.  If the report is deficient 
in any manner or fails to provide the 
specific opinions requested, it must be 
returned to the examiner(s) for 
correction.  38 C.F.R. § 4.2 (2002); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).  Also, ensure that no other 
notification or development action, in 
addition to those directed above, is 
required is required by the VCAA.  If 
further action is required, undertake it 
before further claim adjudication.  

5. Thereafter, in light of the additional 
evidence of record, and in conjunction 
with the entire record, the RO should 
readjudicate the claims for entitlement 
to compensation under 38 U.S.C.A. § 1151 
for a bilateral ear disorder and chronic 
laryngitis, each as a result of 
septoplasty surgery received at a VA 
medical facility.  If the decision with 
respect to the claim remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the 
Case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	A. P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



